The plaintiffs in error were convicted in the district court of Love county on a charge of larceny of domestic animals, to wit, one pale red heifer, coming three years old, and their punishments fixed at *Page 84 
imprisonment for three years in the state penitentiary for each of them.
The appeal in this case was filed in this court on the 31st day of May, 1929. No briefs have been filed on behalf of plaintiffs in error, and no appearance was made for oral argument.
A careful examination of the record discloses sufficient evidence to support the verdict of the jury. There being no errors depriving the plaintiffs in error of any substantial rights, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.